DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-4, 6 and 8-14 were rejected in Office Action from 11/08/2021.
	Applicant filed a response on 02/07/2022. No claims were amended or cancelled.
	Claims 1-4, 6, and 8-14 are currently pending in the application, of claims 8-13 are withdrawn from consideration. Claims 5 and 7 were previously cancelled.
	Claims 1-4, 6 and 14 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103 (maintained)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deiseroth et al. (U.S. Patent Application Publication 2010/0290969).
Regarding claims 1-3 and 6, Deiseroth teaches a lithium-conducting sulfide-based solid electrolyte (i.e., lithium argyrodite electrolyte) (abstract) (paragraph [0005]) containing selenium (paragraph [0020]) represented by the following formula 1 and having an argyrodite-type crystal structure (paragraphs [0003]-[0010], [0018]):
[Formula I]
Li6B6+S5-aX2-aY-
wherein B6+ is phosphorus (P) (paragraph [0019];
2- is selenium (Se) (paragraph [0020]);
wherein Y- is at least one halogen element selected from the group consisting of fluorine (F), chlorine (Cl), bromine (Br), and iodine (I) elements and in which 0≤a≤2 (paragraph [0021]).
Some examples are as follow:
when a=0.25 and  Y- is Cl, the resulting formula is Li6PS4.75Se0.25Cl
when a=0.50 and  Y- is Cl, the resulting formula is Li6PS4.50Se0.50Cl
when a=0.75 and Y- is Cl, the resulting formula is Li6PS4.25Se0.75Cl
As such, the solid electrolyte of Deiseroth clearly reads on the claimed formula.
It is noted that Dieseroth differ in the exact same subatomic number range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the atomic number range of Deiseroth closely overlap the instant claimed range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
As to the properties of the solid electrolyte such as the 31P-NMR spectrum ranges, the Raman spectrum in relation to the mathematical Equation 1 and those recited in claims 2-3 and 6 that include X-ray diffraction (XRD) patters and the lattice constant, since the solid electrolyte composition of Deiseroth is identical to the one claimed, such is expected to have the same properties. As provided in MPEP 2112.01, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”.
Regarding claim 14, Dieseroth teaches the ion-conducting sulfide-based solid electrolyte as described above in claim 1, wherein a satisfies 0≤a≤2 (paragraph [0021]). It is noted that Dieseroth differ in the exact same atomic number range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the atomic number range of Dieseroth closely overlap the instant claimed range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deiseroth et al. (U.S. Patent Application Publication 2010/0290969) as applied to claim 1 above, and further in view of Kota et al. (JP 2018029058) and in the alternative, in view of Kim et al. (U.S. Patent Application Publication 2017/0317381).
Regarding claim 4, Dieseroth teaches the lithium ion-conducting sulfide-based solid electrolyte as described above in claim 1. Dieseroth does not explicitly teaches the particulars of the anionic clusters of PS4-3 and P2S64-. However, since the prior art teaches identical chemical composition, it would be expected to have the same properties and structure to include the anionic clusters and the Raman spectrum results satisfying the claimed formula. Nonetheless, additional guidance is provided below.
Kota is also directed to a the lithium ion-conducting sulfide-based solid electrolyte (i.e., sulfide solid electrolyte)(abstract) (page 2). Kota, same as Dieseroth, teaches the electrolyte includes lithium, phosphorous, sulfur (page 2), selenium and at least one halogen selected from the group of fluorine (F), chlorine (Cl), bromine (Br), and iodine (I) (page 3-4). Further, Kota teaches the electrolyte having anionic clusters of PS4-3 and P2S64- with an area of a Raman spectrum peak at about 430cm-1 and 380cm-1 respectively (page 5 and page 12) which would satisfy the claimed equation 1. 

In the alternative, Kim, drawn to a lithium ion-conducting sulfide-based solid electrolyte (abstract) (paragraph [0002]), teaches an electrolyte, same as Dieseroth and Kota, that includes lithium, phosphorous, sulfur (paragraph [0019]) and selenium (paragraph [0049]). Kim teaches the electrolyte having anionic distribution clusters of PS4-3 and P2S64- (paragraph [0023]) exhibiting peaks in the Raman spectrum of 425cm-1 and 380cm-1 (as shown in figure 2 below) (paragraph [0025]) which satisfies the claimed formula. 
Dieseroth and Kim are analogous art as they recognize the same technical difficulty, namely lithium ion-conducting sulfide-based solid electrolyte. In addition, as described above, Dieseroth and Kim disclose a solid electrolyte with substantially similar structure. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to expect in Dieseroth the same characterization results for the Raman spectrum for the solid electrolyte as described in Kim as they both teaches substantially similar structure. 

    PNG
    media_image1.png
    755
    560
    media_image1.png
    Greyscale


Response to Arguments
Applicant argue that the Office Action incorrectly calculated inputting wavelengths instead of inputting areas of wavelengths in the claimed formula (see pages 8-10 of Applicant arguments/remarks from 02/07/2022). 
Examiner while agrees that the calculation corresponds to wavelengths, the claim as recited appears to define the area being 380cm-1. For instance, the claim recites “wherein I(P2S64-) is an area of a Raman spectrum peak at about 380 cm-1” which can be interpreted as I(P2S64-) is an area at about 380 cm-1.  However, Examiner understands the 380cm-1 is a frequency or region where a high intensity peak is observed in the Raman Spectrum corresponding to P2S64-. The previous rejection under 112(b) is withdrawn. Nonetheless, Examiner suggests claim 1 being amended as follows:
2S64-) is an area of a Raman spectrum peak at about 380 cm-1; and 
I(PS4-3) is an area of a Raman spectrum peak at about 425 cm-1” to 
- -wherein I(P2S64-) is an area of a highest peak observed at a wavelength of about 380 cm-1 in a Raman spectrum; and 
I(PS4-3) is an area of a highest peak observed at a wavelength of about 425 cm-1 of a Raman spectrum.- -
Applicant argue that amended claim 1 now recites the following:

    PNG
    media_image2.png
    301
    566
    media_image2.png
    Greyscale

And that equation 1 means that the sulfide-based electrolyte includes PS4-3 and P2S64- as anionic clusters and PS4-3 is present in an amount of not lower than 80% and lower than 100%  (see pages 10-11 of Applicant arguments/remarks from 02/07/2022).
Similarly, Applicant present the same arguments with respect to independent claim 6. 
Examiner respectfully disagree. Claims 1 and 6 have neither being amended nor recite “wherein the lithium ion-conducting sulfide- based solid electrolyte has a distribution of anionic clusters of PS4-3 and P2S64-.” As such, the arguments are moot and it is interpreted that the prior art discloses a solid electrolyte with substantially similar composition therefore, it would be expected to have the same properties or characteristics. 
Applicant further argues that Kota peaks are similar to the peaks of claim 1, but the materials used in Kota are different from claim 1 due to not containing selenium.
Examiner respectfully disagree. The primary reference Dieseroth already teaches the solid electrolyte having selenium. Kota was brought as an evidence and to cure the deficiency of Dieseroth relating the presence of anionic clusters of PS4-3 and P2S64- based on a Raman spectrum. In addition, it appears that the solid electrolyte of Kota can include selenium (page 3-4 of Kota). 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jang et al. (U.S. Patent Application Publication 2016/0372785). Jang teaches a lithium ion conductive sulfide electrolyte with formula Li7P3S11 (paragraph [0029]) and may further comprise selenium (paragraph [0051]-[0053]) where PS4-3 and P2S64- clusters may form (paragraph [0091], [0102]) and be observed in a Raman spectrum in peaks at 380cm-1 and 425cm-1 (see figure 3) (paragraph [0101]-[0103]).
Ceder et al (U.S. Patent Application Publication 2017/0040637). Ceder teaches a lithium ion conducting sulfide (i.e., solid electrolyte material) (abstract) where PS4-3 and P2S64- clusters are observed in a Raman spectrum in peaks at 380cm-1 and 425cm-1 (see figure 7).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723